DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the amendments and response filed on 12/15/2021. Claims 1-13 are presented for examination.

Response to Arguments
2.    Applicant’s arguments, see pages 5-6 of Applicant’s Remarks, filed 12/15/2021, with respect to the rejections claims 1-13 have been fully considered and are persuasive. The rejections of these claims have been withdrawn since the amendments remedy the previous issues.

Reason for Allowance
3.    Claims 1-13, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Peng et al. (US 20150130819) discloses a texture filter logic suitable for determining a minimum or maximum texel value from a plurality of texel values associated with a filter footprint of arbitrary shape and size. The logic circuitry includes a number of min/max collectors to accommodate filter footprints having more texel groups than the predetermined 
In contrast, the present invention provides the technique for exploiting multi-threaded computing environments to pre-calculate filters to be applied for efficient rendering, 
 The current application's claimed subject matter differs from the cited art in that, according to Applicant's technique, a schedule of the subset specifying positions of texels within a first texture dataset is stored [in a cache memory]; applying the schedule and the filter kernel to the first texture dataset to determine a first texture contribution for the sample region; determining a second texture dataset; applying the schedule and the filter kernel to the second texture dataset to determine a second texture contribution for the sample region; and combining the first texture contribution and the second texture contribution to determine an overall accumulated output for the sample region as the sample of the image. 
Additionally, the features of the explicitly claimed limitations of claim 1 of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability.
Accordingly, the Examiner respectfully submits that the Peng reference neither teaches or suggests all the features as recited in claims 1-13. These features distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
02/03/2022